NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0412n.06

                                            No. 21-3957

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                      FILED
                                                                                      Oct 18, 2022
                                                                                 DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                         )
                                                  )
        Plaintiff-Appellee,
                                                  )          ON APPEAL FROM THE
                                                  )          UNITED STATES DISTRICT
v.
                                                  )          COURT FOR THE NORTHERN
JONATHAN DONNELL,                                 )          DISTRICT OF OHIO
                                                  )
        Defendant-Appellant.                      )
                                                                                       OPINION
                                                  )
                                                  )

Before: MOORE, THAPAR, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. A jury found Jonathan Donnell guilty on

one count of aiding and abetting interference with commerce by robbery and one count of aiding

and abetting another in using or carrying, and brandishing a firearm during and in relation to a

crime of violence. The district court sentenced Donnell to a total of 162 months’ imprisonment.

On appeal, Donnell argues that (1) the evidence presented at trial was insufficient to sustain a

conviction on either count; (2) the district court erred in failing to admit his jail calls in their

entirety, in violation of the rule of completeness; (3) the district court violated his right to a jury

drawn from a fair cross section of the community; and (4) his sentence is substantively

unreasonable. For the reasons that follow, we AFFIRM.

                                        I. BACKGROUND

       At approximately 9:52 PM on May 5, 2019, the Elyria Police Department responded to a

report of an armed robbery at a Marathon gas station. R. 54 (Trial Tr. at 157–58) (Page ID #1063–
No. 21-3957, United States v. Donnell


64). While setting up a perimeter around the gas station, an officer stopped a man, later identified

as Joseph Geiger, to ask what he was doing in the area. Id. at 179–82 (Page ID #1085–88). The

officer had no reason to detain Geiger at that time, and let him leave. Id. at 182 (Page ID #1088).

Later, upon seeing video surveillance of the robbery, the officer recognized Geiger as one of the

suspects. Id. at 183–84 (Page ID #1089–90). Another officer found Geiger in the vicinity of the

gas station shortly thereafter and transported him to jail. Id. at 203–04 (Page ID #1109–10).

       In interviews with law enforcement, Geiger eventually stated that he was coming from his

cousin Jonathan Donnell’s house when he was stopped by police. R. 55 (Trial Tr. at 249–50, 389)

(Page ID #1155–56, 1295). Law enforcement then obtained warrants for both Geiger’s and

Donnell’s cellphones. Id. at 390, 400 (Page ID #1296, 1306). Data obtained from the cellphones

showed Donnell and Geiger exchanged numerous phone calls and text messages on the night of

the robbery, including several messages from Geiger to Donnell after Geiger had been detained by

the Elyria Police Department, giving Donnell a “play-by-play” of what was going on. Id. at 421–

33 (Page ID #1327–39). Donnell’s web browser history showed that he had previously searched

for terms including: “Robbery: What is the best way to rob a store”; “How to rob a bank as told

by an actual bank robber”; “How to break glass silently”; and “Robbery. How to best rob a store?”

Id. at 434–41 (Page ID #1340–47).

       Meanwhile, law enforcement identified Michael Ward as a likely contributor to DNA

found on a firearm recovered from the vicinity of the gas station. Id. at 403, 450 (Page ID #1309,

1356). Donnell and Ward knew each other because Donnell was Ward’s sister’s long-term

boyfriend and the father of some of her children. Id. at 248 (Page ID #1154); R. 36 (PSR ¶ 68)

(Page ID #802). Donnell and Ward’s sister were living together at the time of the offenses. R. 55


                                                 2
No. 21-3957, United States v. Donnell


(Trial Tr. at 271) (Page ID #1177). Ward and Geiger were arrested, and Ward eventually

cooperated with law enforcement, admitting his role in the robbery and inculpating Geiger and

Donnell. Id. at 404–06 (Page ID #1310–12). Donnell was subsequently indicted on one count of

aiding and abetting interference with commerce by robbery, in violation of 18 U.S.C. §§ 2, 1951,

and one count of aiding and abetting another to use or carry, and brandish a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii). R. 1 (Indictment)

(Page ID #1–2).

       At trial, Ward testified that Donnell drove him and Geiger to the gas station, and that the

plan was for Donnell to act as the getaway driver. R. 55 (Trial Tr. at 255–57) (Page ID #1161–

63). The three men planned the robbery at Donnell’s home, where they obtained the guns, zip ties,

and masks used in the robbery. Id. at 257, 271, 284 (Page ID #1163, 1177, 1190). Geiger and

Ward were wearing the masks and had the guns as Donnell drove them to the gas station. Id. at

258 (Page ID #1164). The government introduced recorded conversations between Donnell and

Ward’s wife as well as recorded phone calls from Donnell to his mother, in which Donnell

admitted to his participation in the robbery, including his roles as both the driver and supplier of

firearms. Id. at 454–64 (Page ID #1360–70). Donnell’s cellphone records and browser history

were also introduced. Id. at 421–41 (Page ID #1327–47). The jury found Donnell guilty on both

counts. R. 32 (Verdict) (Page ID #754–55).

       The district court subsequently sentenced Donnell to seventy-eight months’ imprisonment

on count one and eighty-four months’ imprisonment on count two, to run consecutively. R. 44

(J. at 2) (Page ID #839). Before imposing the sentence, the district court reviewed the nature and

circumstances of the offenses and Donnell’s history and characteristics and discussed the necessity


                                                 3
No. 21-3957, United States v. Donnell


of the sentence in order to protect the public and provide deterrence. R. 57 (Sent’g Hr’g Tr. at 11–

18) (Page ID #1498–505). The district court found that the average national sentence for offenses

involving robbery when the convicted person had the same criminal history category as Donnell

was eighty-eight months’ imprisonment, not including any additional sentence for brandishing a

firearm. Id. at 17 (Page ID #1504). The district court ultimately decided to give Donnell a sentence

at the top of the guidelines range on count one due to his criminal history and his level of

involvement in the offenses. Id. at 16 (Page ID #1503). The district court was bound by 18 U.S.C.

§ 924(c)(1)(A)(ii) to impose a consecutive mandatory minimum sentence on count two. Id. at 17

(Page ID #1504). Donnell now timely appeals. R. 46 (Notice of Appeal) (Page ID #849).

                     II. MOTION FOR JUDGMENT OF ACQUITTAL

A. Standard of Review

       Donnell first argues that the district court erred in denying his motion for judgment of

acquittal on the basis that there was insufficient evidence to support a conviction. We review de

novo challenges to the sufficiency of evidence. United States v. Ray, 803 F.3d 244, 262 (6th Cir.

2015). If, however, “after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt,” we must uphold the jury’s verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979).

In analyzing sufficiency of the evidence issues, “we do not weigh the evidence, consider the

credibility of witnesses or substitute our judgment for that of the jury.” United States v. Hilliard,

11 F.3d 618, 620 (6th Cir. 1993). A conviction can be sustained on circumstantial evidence alone,

“and such evidence need not ‘remove every reasonable hypothesis except that of guilt.’” United

States v. Ellzey, 874 F.2d 324, 328 (6th Cir. 1989) (quoting United States v. Stone, 748 F.2d 361,


                                                 4
No. 21-3957, United States v. Donnell


363 (6th Cir. 1984)). Likewise, “the uncorroborated testimony of an accomplice may support a

conviction under federal law.” United States v. Gallo, 763 F.2d 1504, 1518 (6th Cir. 1985).

Donnell has not surmounted this heavy burden.

B. Aiding and Abetting Interference with Commerce by Robbery

       A jury found Donnell guilty of aiding and abetting the interference with commerce by

robbery in violation of the Hobbs Act, 18 U.S.C. §§ 2, 1951(a). R. 32 (Verdict at 1) (Page ID

#754). Such a conviction requires proof beyond a reasonable doubt that the defendant “(1) t[ook]

an affirmative act in furtherance of that offense, (2) with the intent of facilitating the offense’s

commission.” Rosemond v. United States, 572 U.S. 65, 71 (2014). Donnell takes issue with the

second prong, arguing that there was insufficient evidence that he intended to facilitate Ward and

Geiger’s robbery of the gas station. We have, however, held that “[a]ctive participation in the

planning phase of an armed robbery constitutes intent to bring about the offense.” United States

v. Gooch, 850 F.3d 285, 288 (6th Cir. 2017). This forecloses Donnell’s arguments.

       There is sufficient evidence of Donnell’s involvement in the planning and preparation of

the robbery to support his conviction pursuant to the Hobbs Act. One of Donnell’s co-defendants,

Ward, testified that Donnell drove Ward and Geiger to the gas station, and that the plan was for

Donnell to act as the getaway driver. R. 55 (Trial Tr. at 255–57) (Page ID #1161–63). The three

men planned the robbery at Donnell’s home, where they obtained the two guns, zip ties, and masks

that were used in the robbery. Id. at 257, 271, 284 (Page ID #1163, 1177, 1190). And Geiger and

Ward were wearing the masks and had the guns as Donnell drove them to the gas station. Id. at

258 (Page ID #1164). A rational jury could have chosen to credit Ward’s testimony. Because “[i]t

is for [jurors], generally, and not for appellate courts, to say that a particular witness spoke the


                                                 5
No. 21-3957, United States v. Donnell


truth or fabricated a cock-and-bull story,” we do not, and cannot, inquire into Ward’s credibility.

United States v. Bailey, 444 U.S. 394, 414–15 (1980).

       Ward’s testimony did not stand alone.          The government also introduced recorded

conversations between Donnell and Ward’s wife and recorded phone calls from Donnell to his

mother, in which Donnell admitted to his participation in the robbery, including his roles as both

the driver and supplier of firearms. R. 55 (Trial Tr. at 454–64) (Page ID #1360–70). Cellphone

records showed a substantial volume of phone calls and text messages exchanged between Donnell

and Geiger on the night of the robbery, including a call from Donnell to Geiger approximately one

minute after the 911 call regarding the robbery was placed, and several messages from Geiger to

Donnell after Geiger had been detained by the Elyria Police Department, giving Donnell a “play-

by-play” of what was going on. Id. at 421–33 (Page ID #1327–39). Finally, Donnell’s web search

history in the weeks leading up to the robbery showed that he searched for terms including:

“Robbery: What is the best way to rob a store”; “How to rob a bank as told by an actual bank

robber”; “How to break glass silently”; and “Robbery. How to best rob a store?” Id. at 434–41

(Page ID #1340–47). The government therefore provided sufficient evidence for a rational

factfinder to find that Donnell intended to facilitate Ward and Geiger’s robbery of the gas station.

C. Aiding and Abetting Another in Using or Carrying, and Brandishing a Firearm During
   and in Relation to a Crime of Violence

       Donnell was also convicted of aiding and abetting another in using or carrying, and

brandishing a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 2,

924(c)(1)(A)(ii). R. 32 (Verdict at 2) (Page ID #755). We have held that “[a]iding and abetting

in the carrying of a firearm during commission of a crime of violence requires that the defendant

‘associate himself with the venture, that he participates in it as something he wishes to bring about,

                                                  6
No. 21-3957, United States v. Donnell


and that he seek by his action to make it succeed.’” Gooch, 850 F.3d at 288 (quoting United States

v. Lowery, 60 F.3d 1199, 1202 (6th Cir. 1995)). If a defendant has “advance knowledge” that their

confederate will carry a gun in the commission of the predicate offense, the defendant has the

requisite intent for aiding and abetting a violation of 18 U.S.C. § 924(c). Rosemond, 572 U.S. at

78. This court has interpreted Rosemond to require advance knowledge of only the fact that the

confederate would carry or use a firearm. United States v. Johnson, 702 F. App’x 349, 358–59

(6th Cir. 2017). We have not required that the government prove advance knowledge that the

firearm would be brandished in the commission of the offense to sustain a conviction pursuant to

18 U.S.C. § 924(c)(1)(A)(ii). Id. at 359.

       Donnell argues first that Ward did not testify that Donnell knew that he carried a firearm

during the commission of the robbery, nor did he testify that Donnell supplied him with a firearm.

Although Ward did not testify that Donnell personally handed him a firearm, Ward did testify that

the two guns used in the robbery were obtained from Donnell’s home and that Geiger and Ward

had the guns as Donnell drove them to the gas station. R. 55 (Trial Tr. at 257–58, 271) (Page ID

#1163–64, 1177). This is corroborated by Donnell’s own statements made during recorded

conversations, in which he seemingly admits to purchasing and supplying the weapons. Id. at 463

(Page ID #1369). A rational factfinder could find this evidence sufficient to prove that Donnell

had advance knowledge that his co-defendants would carry or use a firearm during the robbery.

       Donnell next argues that the government failed to prove at trial that an actual firearm was

used during the robbery. Although a firearm used in the commission of a crime of violence must

be real to sustain a conviction pursuant to 18 U.S.C. § 924(c), we have previously held that lay

witness testimony on this point is sufficient. See United States v. Crowe, 291 F.3d 884, 887 (6th


                                                7
No. 21-3957, United States v. Donnell


Cir. 2002) (holding that the testimony of a federal agent who was “sure” he saw the butt of a black

semi-automatic handgun in the defendant’s waistband, coupled with the recovery of such a firearm

from the defendant’s bedroom, was sufficient to sustain a conviction pursuant to 18 U.S.C.

§ 924(c)); United States v. Willis, 232 F. App’x 527, 537 (6th Cir. 2007) (holding that the testimony

of store employees that defendants brandished a firearm during the robberies was sufficient to

sustain defendants’ convictions pursuant to 18 U.S.C. § 924(c)). “Indeed, ‘[t]he mere possibility

that the object seen by witnesses may have been a sophisticated toy or other facsimile does not

necessarily create a reasonable doubt, nor is the government required to disprove that theoretical

possibility.’” Crowe, 291 F.3d at 887 (alteration in original) (quoting United States v. Jones, 16

F.3d 487, 491 (2d Cir. 1994)).

       As detailed previously, Ward testified that he obtained a gun from Donnell’s home and

Donnell himself admitted in a recorded phone call to purchasing the guns used in the robbery.

R. 55 (Trial Tr. at 257, 271, 463) (Page ID #1163, 1177, 1369). The gas station clerk also testified

that Ward pointed a gun at her during the robbery. Id. at 305 (Page ID #1211). None of the

witnesses indicated any possibility that the firearm was not real. Finally, law enforcement

recovered a gun from the surrounding area with Ward’s DNA on it. Id. at 403, 450 (Page ID

#1309, 1356). This is sufficient evidence from which a rational factfinder could infer that an actual

firearm was used in the robbery. The district court therefore did not err in denying Donnell’s

motion for judgment of acquittal.

                                 III. RULE OF COMPLETENESS

       Donnell next argues that the district court erred by failing to admit four of his jail calls in

their entirety after the government had introduced only portions of those calls. He contends that


                                                 8
No. 21-3957, United States v. Donnell


admitting only portions of the calls violated the rule of completeness, which was “partially codified

in Federal Rule of Evidence 106.” United States v. Crosgrove, 637 F.3d 646, 661 (6th Cir. 2011).

       We review for abuse of discretion a district court’s evidentiary rulings. Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 141 (1997). Rule 106 provides that, “[i]f a party introduces all or part of a

writing or recorded statement, an adverse party may require the introduction, at that time, of any

other part—or any other writing or recorded statement—that in fairness ought to be considered at

the same time.” In ruling on a Rule 106 request:

       [T]he district court must determine “(1) whether the additional evidence explains
       the evidence already admitted; (2) whether it places the admitted evidence in its
       proper context; (3) whether its admission will serve to avoid misleading the trier of
       fact; and (4) whether its admission will insure a fair and impartial understanding of
       all of the evidence.”

United States v. McAllister, 693 F.3d 572, 584 (6th Cir. 2012) (quoting United States v. Glover,

101 F.3d 1183, 1190 (7th Cir. 1996)). The doctrine of completeness, however, “does not make

inadmissible evidence admissible,” nor does it allow for the admission of other parts of the

statement unless it is “truly necessary to correct a ‘misleading impression’” resulting from the

incomplete admitted portions. Crosgrove, 637 F.3d at 661 (quoting United States v. Howard, 216

F. App’x 463, 472 (6th Cir. 2007)).

       The district court did not abuse its discretion in admitting only portions of Donnell’s jail

calls because, both at trial and on appeal, Donnell has failed to explain how the admitted portions

of the jail calls were misleading or how the entire calls would provide the proper context for the

admitted portions. See McAllister, 693 F.3d at 584. At trial, Donnell’s counsel objected on the

basis that the evidence “should be more complete” and that the calls in their entirety would provide

a “more full context.” R. 55 (Trial Tr. at 475) (Page ID #1381). That, however, is not the standard


                                                 9
No. 21-3957, United States v. Donnell


for a Rule 106 objection, and counsel did not provide any further explanation as to the misleading

nature of the call excerpts or how it would be cured by admitting the calls in their entirety. We

therefore cannot conclude that the district court abused its discretion in refusing to admit the entire

calls.

                                  IV. FAIR CROSS SECTION

         We review de novo the question of whether a defendant’s right to a jury selected from a

fair cross section of the community has been violated. United States v. Odeneal, 517 F.3d 406,

412 (6th Cir. 2008). It is well established that “the selection of a petit jury from a representative

cross section of the community is an essential component of the Sixth Amendment right to a jury

trial” and “is fundamental to the American system of justice.” Taylor v. Louisiana, 419 U.S. 522,

528, 530 (1975). This requirement, however, applies to the venire from which a jury is drawn,

and not to the petit jury itself. Id. at 538 (“[W]e impose no requirement that petit juries actually

chosen must mirror the community and reflect the various distinctive groups in the population.”).

To establish a prima facie violation of the fair cross section requirement:

         [A defendant] must show: “(1) that the group alleged to be excluded is a
         ‘distinctive’ group in the community; (2) that the representation of this group in
         venires from which juries are selected is not fair and reasonable in relation to the
         number of such persons in the community; and (3) that this underrepresentation is
         due to systematic exclusion of the group in the jury-selection process.”

Berghuis v. Smith, 559 U.S. 314, 319 (2010) (quoting Duren v. Missouri, 439 U.S. 357, 364

(1979)).

         Donnell has failed to present any evidence as to the second and third prongs of the prima

facie test. With respect to the second prong, “the defendant must demonstrate the percentage of

the community made up of the group alleged to be underrepresented, for this is the conceptual


                                                  10
No. 21-3957, United States v. Donnell


benchmark” for the fair-cross-section requirement. Duren, 439 U.S. at 364. But Donnell has not

provided any information regarding the percentage of African Americans within the total

population eligible for jury service in the Northern District of Ohio; instead, he states that only

two of the forty-nine prospective jurors in his case were Black. Appellant Br. at 41. Although the

number of Black potential jurors in Donnell’s venire does appear to be troublingly low, we cannot

determine whether this level of representation is fair and reasonable without reference to some

data regarding the percentage of African Americans within the population eligible for jury service.

Odeneal, 517 F.3d at 412. Donnell, moreover, “must show more than that [his] particular panel

was unrepresentative,” because we have read Duren to stand for the proposition that we must look

to the venires from which juries are selected, and not just the particular venire from which that

defendant’s jury is drawn. United States v. Allen, 160 F.3d 1096, 1103 (6th Cir. 1998).

       Likewise, Donnell presents no factual basis from which we can infer that any

underrepresentation resulted from the systemic exclusion of African Americans from the jury pool.

See Duren, 439 U.S. at 366. Because Donnell has failed to establish a prima facie violation, we

cannot conclude that his right to a jury drawn from a fair cross section of the community was

violated. See United States v. Dunnican, 961 F.3d 859, 880 (6th Cir. 2020) (“[Appellant]’s mere

assertion of a Sixth Amendment violation is not enough to establish that such a violation

occurred.”).

                          V. SUBSTANTIVE REASONABLENESS

       Finally, Donnell challenges the substantive reasonableness of his sentence. We review for

abuse of discretion the reasonableness of a sentence. Gall v. United States, 552 U.S. 38, 41 (2007).

Because Donnell’s sentence falls within the guidelines range, it is presumptively reasonable.


                                                11
No. 21-3957, United States v. Donnell


United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc). “The touchstone for our

review is whether the length of the sentence is reasonable in light of the § 3553(a) factors.” United

States v. Tate, 516 F.3d 459, 469 (6th Cir. 2008). In inquiring into the substantive reasonableness

of a sentence, we have recognized that that “a degree of internal dissonance” is “likely

unavoidable, given the inherent conflicts between the various § 3553(a) sentencing factors” and

that “[e]ngaging with this tension is not a sign of judicial arbitrariness; rather, it is part and parcel

of the basic sentencing inquiry.” United States v. Elmore, 743 F.3d 1068, 1073 (6th Cir. 2014).

        Donnell argues that the district court abused its discretion by failing adequately to consider

the sentencing factors set forth in 18 U.S.C. § 3553(a); failing to explain the reasoning behind the

sentence imposed; failing to consider the harsh nature of the seven-year mandatory-minimum

consecutive sentence required by 18 U.S.C. § 924(c)(1)(A)(ii) for count two; failing to address the

defense’s arguments; and making mistakes of fact in imposing the sentence. Donnell fails,

however, to provide any factual basis or explanation for his arguments, beyond stating that the

district court had “incorrect recollections . . . as to what the actual trial testimony was,” and

pointing to the fact that his total sentence of 162 months’ imprisonment was longer than that of his

co-defendants, Ward and Geiger, who were sentenced to 108 months’ and 156 months’

imprisonment, respectively. Appellant Br. at 45.

        At Donnell’s sentencing hearing, the district court elaborated at length on the reasoning

behind his sentencing decision and discussed the nature and circumstances of the offenses;

Donnell’s history and characteristics; the necessity of the sentence in order to protect the public

and provide deterrence; and the average national sentence for individuals in the same criminal

history category who had committed the same offense. R. 57 (Sent’g Hr’g Tr. at 11–18) (Page ID


                                                   12
No. 21-3957, United States v. Donnell


#1498–505). The district court addressed Donnell’s mitigating evidence but felt that his criminal

history, which included multiple physical assaults, including one involving a firearm, and his level

of involvement in the offenses merited a sentence at the higher end of the guidelines range. Id. at

16 (Page ID #1503). The district court also explained that some of Donnell’s mitigating evidence

was double-edged, in that he was never abused or neglected as a child and was always provided

with necessities. Id. at 14 (Page ID #1501).

       In determining Donnell’s sentence, the district court also noted that the average national

sentence for offenses involving robbery in which the convicted person had the same criminal

history category as Donnell was eighty-eight months’ imprisonment, not including any additional

sentence for brandishing a firearm. Id. at 17 (Page ID #1504). Donnell’s seventy-eight-month

sentence on the predicate offense, count one, is therefore below the national average. The district

court was correct in addressing the national disparities in sentencing instead of the disparities

between Donnell and his co-defendants. See United States v. Conatser, 514 F.3d 508, 521 (6th

Cir. 2008). We have recognized that “[d]isparities between the sentences of coconspirators can

exist for valid reasons, such as differences in criminal histories, the offenses of conviction, or one

coconspirator’s decision to plead guilty and cooperate with the government.” Id. at 522. As in

Conatser, one of Donnell’s co-defendants, Ward, cooperated with the government and testified

against Donnell at his trial. R. 55 (Trial Tr. at 245–95) (Page ID #1151–201). It is therefore

unsurprising that Ward received a substantially lower sentence than Donnell.

       The district court considered all pertinent § 3553(a) factors in determining Donnell’s

sentence and provided detailed reasoning as to how it balanced the factors. There is no indication

that the district court selected the sentence arbitrarily or considered impermissible factors. We


                                                 13
No. 21-3957, United States v. Donnell


cannot say that Donnell’s within-guidelines sentence was substantively unreasonable, regardless

of whether we would have imposed the same sentence.

                                    VI. CONCLUSION

       For the foregoing reasons, we AFFIRM Donnell’s convictions and sentence.




                                              14